Order filed May 28, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00090-CR
                                  ____________

                   ESTHER GARCIA ORTEGA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No 4
                           Harris County, Texas
                       Trial Court Cause No. 1769477

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 17, an
audio recording of statement.
      The clerk of the County Criminal Court at Law No 4 is directed to deliver to
the Clerk of this court the original of State's Exhibit 17, an audio recording of
statement, on or before June 08, 2015. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of State's Exhibit 17, an audio recording of statement, to the clerk of the
County Criminal Court at Law No 4.

                                      PER CURIAM




                                           2